837 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gregory K. HOWARD, Freddie Burks, Eleanor Parker, MarilynWilliams, Charles Bynum, and Gwendolyn Glover, Petitioners,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3097.
United States Court of Appeals, Federal Circuit.
Dec. 24, 1987.

Before FRIEDMAN, EDWARD S. SMITH, and MAYER, Circuit Judges.
PER CURIAM.


1
The opinion and order of the Merit Systems Protection Board (board), dated October 15, 1986, docket No. AT0754-8610291, adopted as final the board's initial decision, dated May 12, 1986.  The board's opinion and order sustained the decisions of the Office of Personnel Management (OPM) directing the Department of the Air Force to remove Gregory K. Howard, Freddie L. Burks, Eleanor N. Parker, Charles K. Bynum, Marilyn A. Williams, and Gwendolyn N. Glover from their positions at Robins Air Force Base in Warner Robins, Georgia.  In addition to directing their removal, OPM barred these parties from competing in examinations for, or accepting appointments in, the competitive Federal Service.  Gregory K. Howard is barred until July 1, 1988;  the other parties are barred until January 4, 1988.  On the basis of the board's two opinions supporting both its initial decision and its opinion and order, the decision of the board sustaining OPM's action is affirmed.